       Case 2:18-cr-00422-SMB Document 1029 Filed 06/26/20 Page 1 of 5



 1 MICHAEL BAILEY
   United States Attorney
 2 District of Arizona
 3 KEVIN M. RAPP (AZ Bar No. 014249)
      kevin.rapp@usdoj.gov
 4 MARGARET       PERLMETER (AZ Bar No. 024805)
      margaret.perlmeter@usdoj.gov)
 5 PETER S. KOZINETS (AZ Bar No. 019856)
      peter.kozinets@usdoj.gov
 6 ANDREW      C. STONE (AZ Bar No. 026543)
      andrew.stone@usdoj.gov
 7 Assistant U.S. Attorneys
   40 N. Central Avenue, Suite 1800
 8 Phoenix, Arizona 85004-4408
   Telephone: (602) 514-7500
 9
   JOHN J. KUCERA (CA Bar No. 274184)
10    john.kucera@usdoj.gov
   Special Assistant U.S. Attorney
11 312 N. Spring Street, Suite 1200
   Los Angeles, CA 90012
12 Telephone (213) 894-3391
13 REGINALD E. JONES (MS Bar No. 102806)
      reginald.jones4@usdoj.gov
14 Senior  Trial Attorney, U.S. Department of Justice
   Child Exploitation and Obscenity Section
15 950 Pennsylvania Ave NW, Room 2116
   Washington, DC 20530
16 Telephone: (202) 616-2807
17 Attorneys for Plaintiff
18
19                                  UNITED STATES DISTRICT COURT
20                                   FOR THE DISTRICT OF ARIZONA
21
22 United States of America,                          CASE NO. 2:18-cr-00422-004-PHX-SMB
23                     Plaintiff,                     NOTICE OF FILING JOINT
                                                      PROPOSED JURY QUESTIONNAIRE
24               vs.
25 Michael Lacey, et al.,
26                     Defendants.
27
28

     3657060.1
                            NOTICE OF FILING JOINT PROPOSED JURY QUESTIONNAIRE
       Case 2:18-cr-00422-SMB Document 1029 Filed 06/26/20 Page 2 of 5



 1               The United States, along with counsel for Defendants, hereby files its Joint
 2 Proposed Jury Questionnaire, in compliance with the Court’s Order in (Doc. 1016).
 3
 4 DATED: June 26, 2020                          Respectfully submitted,
 5                                               MICHAEL BAILEY
 6                                               United States Attorney
                                                 District of Arizona
 7
                                                 By:          /s/ Margaret Perlmeter
 8
 9                                                     KEVIN M. RAPP
                                                       MARGARET PERLMETER
10                                                     PETER S. KOZINETS
11                                                     ANDREW C. STONE
                                                       JOHN J. KUCERA
12                                                     Assistant U.S. Attorneys
13
                                                       BRIAN BENCZKOWSKI
14                                                     Assistant Attorney General
                                                       Criminal Division, U.S. Department of Justice
15
16                                                     REGINALD E. JONES
                                                       Senior Trial Attorney
17                                                     U.S. Department of Justice, Criminal Division
                                                       Child Exploitation and Obscenity Section
18
19                                                     Attorneys for Plaintiff
20
                 Pursuant to the District’s Electronic Case Filing Administrative Policies and
21
     Procedures Manual (January 2020) § II (C) (3), Margaret Perlmeter herby attests that all
22
     other signatories listed, and on whose behalf this filing is submitted, concur in the filing’s
23
     content and have authorized its filing.
24
25
26
27
28

     3657060.1                                          2
                            NOTICE OF FILING JOINT PROPOSED JURY QUESTIONNAIRE
       Case 2:18-cr-00422-SMB Document 1029 Filed 06/26/20 Page 3 of 5



 1 DATED: June 26, 2020               Thomas H. Bienert, Jr.
                                      Whitney Z. Bernstein
 2                                    BIENERT KATZMAN PC
 3
                                      By:          /s/ Thomas H. Bienert, Jr.
 4
                                                         Thomas H. Bienert, Jr.
 5                                          Attorneys for Defendant James Larkin
 6
     DATED: June 26, 2020             Gary S. Lincenberg
 7
                                      Ariel A. Neuman
 8                                    Gopi K. Panchapakesan
                                      BIRD, MARELLA, BOXER, WOLPERT,
 9                                    NESSIM, DROOKS, LINCENBERG &
10                                    RHOW, P.C.

11                                    By:          /s/ Gary S. Lincenberg
                                                         Gary S. Lincenberg
12                                          Attorneys for Defendant John Brunst
13
14 DATED: June 26, 2020               Paul J. Cambria, Jr.
                                      Erin McCampbell
15                                    LIPSITZ GREEN SCIME CAMBRIA LLP
16
                                      By:          /s/ Paul J. Cambria, Jr.
17
                                                         Paul J. Cambria, Jr.
18                                          Attorneys for Defendant Michael Lacey
19
     DATED: June 26, 2020             FEDER LAW OFFICE, P.A.
20
21                                    By:          /s/ Bruce Feder
22                                                        Bruce Feder
                                            Attorney for Defendant Scott Spear
23
24 DATED: June 26, 2020               DAVID EISENBERG PLC
25
                                      By:          /s/ David Eisenberg
26
                                                         David Eisenberg
27                                          Attorney for Defendant Andrew Padilla
28

     3657060.1                               3
                    NOTICE OF FILING JOINT PROPOSED JURY QUESTIONNAIRE
       Case 2:18-cr-00422-SMB Document 1029 Filed 06/26/20 Page 4 of 5



 1 DATED: June 26, 2020               JOY BERTRAND ESQ LLC
 2
                                      By:          /s/ Joy Malby Bertrand
 3                                                        Joy Malby Bertrand
 4                                          Attorney for Defendant Joye Vaught

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     3657060.1                               4
                    NOTICE OF FILING JOINT PROPOSED JURY QUESTIONNAIRE
       Case 2:18-cr-00422-SMB Document 1029 Filed 06/26/20 Page 5 of 5



 1                              CERTIFICATE OF SERVICE
 2        I hereby certify that on June 26, 2020, I electronically transmitted the attached
   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of
 3 a Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
   as counsel of record.
 4
 5
                                                      /s/ Margaret Perlmeter
 6                                              U.S. Attorney’s Office
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     3657060.1                                 5
                      NOTICE OF FILING JOINT PROPOSED JURY QUESTIONNAIRE
        Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 1 of 25
                                                    Juror Number [Official Use Only] ______

                     CONFIDENTIAL JUROR QUESTIONNAIRE

Dear Prospective Juror:

You are being considered for the jury in a federal criminal case entitled United States of
America v. Michael Lacey, et al.

You are ordered not to discuss this case or questionnaire with anyone, including your
family, friends, and fellow jurors.

Six individuals (Michael Lacey, James Larkin, Scott Spear, John “Jed” Brunst, Andrew
Padilla, and Joye Vaught) (“Defendants”) have been charged in a superseding indictme nt
with: (1) conspiracy to commit violations of the Travel Act by facilitating prostitution; (2)
violations of the Travel Act; (3) conspiracy to commit money laundering; (4) concealme nt
money laundering; (5) international promotional money laundering; (6) transactio na l
money laundering; and (7) international concealment money laundering. The charges
arise from the Defendants’ various roles in the creation, operation, and management of the
website Backpage.com.      Defendants have each pleaded not guilty to all charges and are
presumed innocent. The United States has the burden of proving an individual guilty
beyond a reasonable doubt.

Do not do any research, including internet searches related to the subject of the case or any
of the people involved. Do not “google” the names of any of the Defendants or the
website www.backpage.com. With the limited information you will be provided in this
questionnaire, if you inadvertently come across any information related to this case, such
as the Defendants, the website www.backpage.com, the attorneys, or potential witnesses,
please immediately stop reading as soon as you realize there is a possibility the
information could relate to this case. Should you encounter (even by mistake) any
information related to the subject of the case, the website, the people, the attorneys, or
witnesses involved, you should immediately notify the court.

Please complete the following questionnaire to assist the attorneys and me in selecting a
jury to serve in this case. Please answer the questions independently and be honest and
complete with your responses. There are no right or wrong answers. The responses will
be reviewed only for the purposes of selecting a jury and are designed to help this process
move along more expeditiously with fewer questions in court.

Some of the questions may seem very personal. The questions are not meant to invade
your privacy, but to help select a fair jury. If there is sensitive personal information that
you prefer not to discuss in front of other jurors, please write “PRIVATE” next to your
answer to that question, but please still answer the question. If the attorneys need to follow
up with you about a private response, the attorneys and I will speak to you about that
response outside the presence of the other jurors.

3656425.1
                                              1
        Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 2 of 25
                                                  Juror Number [Official Use Only] ______

Please write clearly and answer ALL questions. If a question does not apply to you, write
“N/A” (not applicable) rather than leaving the answer blank. This signals to the attorneys
and I that the question does not apply to you, instead of leaving us wondering whether you
missed the question or forgot to answer it. If you do not understand a question, please
write that in the space provided for the answer.

If you need more space for your response, please use the extra sheet of paper at the end of
the questionnaire and indicate which numbered question you are answering. Do not write
on the back of any page. Please use black or blue ink.

Please include your juror number atop each page so we may identify you in the event the
pages become separated. Please sign the questionnaire when you are finished, your
answers will be treated the same as if they were made in open court under oath.

Please return the questionnaire to my chambers by no later than __________.

Thank you for your cooperation.




                                         HONORABLE SUSAN M. BRNOVICH
                                             United States District Judge




3656425.1
                                            2
        Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 3 of 25
                                                           Juror Number [Official Use Only] ______

                           JURY SERVICE AND LENGTH OF TRIAL

1.          Jury service is one of the highest duties and privileges of a citizen. The participatio n
            of citizens like you is essential to the proper administration of justice. This trial will
            begin August 17, 2020 and is expected to last through November 13, 2020. Trial
            will take place each day from 9:00 a.m. to 4:30 p.m. Tuesday through Friday.
            There will be a break for lunch as well as a short mid-morning and mid-after noo n
            break. There will be no trial on Mondays. The court recognizes that not everyone
            can serve on a case of this length. However, mere inconvenience or the usual
            financial hardships of jury service will not be enough to excuse you. You must
            show that service in this case would cause an unacceptable amount of personal
            hardship. Keep in mind that if you are unable to serve in this trial, you could be
            summoned for another trial later this year (city, state, or federal).
            Would the length of the trial create an undue hardship?       YES        NO
            If YES, which of the following applies to you: (Check all that apply).
            a.  Financial hardship and not paid during jury duty
                   Sole provider of income for household
                   Self-employed and only paid if working
                   Unemployed and actively looking for work
            b.  Paid vacation planned during the trial dates
                 Dates from __________ to __________
                 Destination:
                 Have you purchased tickets?  YES            NO
            c.  Scheduled medical surgery or appointments during the trial dates that cannot
               be rescheduled. Dates:
            d.  Am a student attending classes during the trial dates
               Dates/Times of classes:
            e.  Have dependent daytime child or elder care responsibility with no substitute
               Relationship:
               Ages of dependent:
            f.  Other Hardship.      Please explain in detail:


2.          Do you have any difficulties understanding, reading and communicating in the
            English language?  YES  NO
            If YES, please explain:



3656425.1
                                                    3
        Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 4 of 25
                                                         Juror Number [Official Use Only] ______

3.          Do you have any medical, mental or physical conditions (including any caused by
            medications) that would make it difficult for you to sit as a juror or might interfe re
            with your ability to concentrate, understand, and consider all of the evidence
            presented at trial?  YES  NO
            If YES, please explain:



                       KNOWLEDGE OF CASE AND CASE PARTICIPANTS

4.          Do you know U.S. District Court Judge Susan M. Brnovich or any of her court staff
            on any basis, social, professional or otherwise?  YES  NO
            If YES, please explain:



5.          The Defendants in this case are Michael Lacey, James Larkin, Scott Spear, John
            “Jed” Brunst, Andrew Padilla, and Joye Vaught. Do you know any of the
            Defendants on any basis, social, professional or otherwise?  YES  NO
            If YES, please explain:



6.          The Defendants are represented by their attorneys Paul Cambria, Erin McCampbell
            Paris, Thomas Bienert, Whitney Bernstein, Gary Lincenberg, Ariel Neuman, Gopi
            Panchapakesan, Bruce Feder, David Eisenberg and Joy Bertrand. Do you know
            any of the defense lawyers on any basis, social, professional or otherwise?
             YES  NO
            If YES, please explain:



7.          The attorneys representing the United States are Kevin Rapp, Reginald Jones,
            Margaret Perlmeter, Peter Kozinets, Andrew Stone, and Daniel Boyle. The case
            agents are Internal Revenue Service Special Agent Richard Robinson and FBI
            Special Agent Desirae Tolhurst. Do you know any of the attorneys representing
            the United States or their case agents on any basis, social, professional or
            otherwise?  YES  NO
            If YES, please explain:



3656425.1
                                                   4
        Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 5 of 25
                                                           Juror Number [Official Use Only] ______

8.          With the limited information you have been provided thus far, have you heard or
            read about, or do you know anything about, this case?  YES  NO
            If YES, please explain what you have heard, read, or learned, and when and where
            you heard, read, or learned it:



                                          BACKGROUND

9.          Full name:
10.         Age:
11.         Gender:
12.         Residence:    County: ________________              City:
            Zip code: __________       Years there: _______        Years in Arizona: _________
13.         Race/Ethnicity (check all that apply):
             Caucasian          Hispanic/Latino         African American/Black
             Asian              South Asian (Indian Subcontinent)
             Native Hawaiian/Pacific Islander            Native American/Alaska Native
             Other (please specify)
14.         Marital Status: (check all that apply):
             Single, never married   Married             Living with partner    Widowed
             Divorced           Separated                Other

                               THE COVID-19 HEALTH EMERGENCY

15.         Have you been tested for COVID-19? (Check all that apply.)
             YES, a PCR/diagnosis test  YES, an antibody test         NO
            If YES, when were you tested and what was the result of the test?
            Date of test: _______     Results:
16.         Have you been diagnosed or assessed presumptively positive for COVID-19 but
            were unable to confirm the diagnosis with a test?  YES  NO
            If YES, when were you ill?




3656425.1
                                                      5
        Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 6 of 25
                                                       Juror Number [Official Use Only] ______

17.         Have you been in close contact with anyone who has been diagnosed with a COVID-
            19 infection or who is at risk of contracting COVID-19 (such as a medical provider,
            transportation worker, or food provider) within the last two weeks?
             YES  NO
            If YES, what was nature of your contact with the infected person?



18.         At any time over the past two weeks, have you developed flu-like symptoms such
            as a cough, fever, shortness of breath, or a loss of the sense of smell or taste?
             YES  NO
            If YES, please describe:



19.         Are you a healthcare worker directly involved with the treatment of COVID-19?
             YES  NO
            If YES, please describe:



20.         Are you over the age of 65 or a person with a serious underlying medical conditio n
            that places you at higher risk for severe illness from COVID-19 as defined by the
            Centers for Disease Control?  YES  NO
            If YES, check all that apply.
             > 65 years old  Reside in nursing home or long-term care facility
             Chronic lung disease  Moderate to severe asthma  Severe heart condition
             Severe obesity (BMI > 40)  Diabetes  Chronic Kidney Disease
             Liver Disease  Immunocompromised, specifically:
             Pregnancy      Other:
21.         Do you reside with anyone who is over the age of 65 or with a serious underlying
            medical condition that would place them at higher risk for severe illness from
            COVID-19 as defined by the Centers of Disease Control?  YES  NO
            If YES, check all that apply to the at-risk person with whom you reside.

             > 65 years old  Reside in nursing home or long-term care facility
             Chronic lung disease  Moderate to severe asthma  Severe heart condition
             Severe obesity (BMI > 40)  Diabetes  Chronic Kidney Disease
             Liver Disease  Immunocompromised, specify:
             Pregnancy      Other:
3656425.1
                                                 6
        Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 7 of 25
                                                           Juror Number [Official Use Only] ______


22.         Do you have any health or safety concerns about being a juror for the duration of
            this trial over the next three months?
             YES  NO
            If YES, please describe:



23.         The trial will take place at the Sandra Day O’Connor United States Courthouse, 401
            West Washington Street, Phoenix, Arizona 85003. If selected, how would you
            report for jury service each day? (Check all that may apply).
                Drive my own car (alone)
                Drive/Carpool with people in my household
                Drive/Carpool with people outside of my household
                Public Transportation         Taxi or Ride Share (Uber/Lyft)
                Walk or Bike           Other:

24.         Do you agree to, and are you comfortable with, wearing a mask at all times in the
            courthouse (including in the courtroom, bathrooms, jury rooms, etc.)?
             YES  NO

                         OCCUPATION, EDUCATION AND TRAINING
25.         What is your current employment status?       (Check all that apply).
             Employed full-time      Employed part-time               Student
             Homemaker         Retired         Disabled                Unemployed
26.         If employed, where do you work?
            a.   Job Title:
            b.   Employer:
            c.   Years there:
            d.   Your duties:
            e.   If you are currently unemployed, retired or disabled, list your prior occupatio ns :



27.         What is your highest level of education completed?       (Check one).
             Less than high school (Grade: ___ )  High school/GED  Technical school
             2-year Associate’s degree       4-year Bachelor’s degree
             Master’s or Doctoral degree (list area of study):
             Other (please explain):

3656425.1
                                                    7
        Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 8 of 25
                                                         Juror Number [Official Use Only] ______

            a. List any degrees, licenses, or certifications you have:


            b. Are you currently a student?     YES       NO

            If YES, what is your area of study?
28.         If married or partnered, what kind of work does your spouse/partner do? If he/she
            is unemployed/retired, what kind of work did he/she do most recently?)



29.         If you have children, please state their ages and, if they work, the occupation of
            each. Do not provide names.




30.         Have you or anyone close to you ever worked for a governmental or public agency?
             YES  NO
            If YES:
            Who:
            Which agency(ies):
            What years?
            Job duties:


                                      MILITARY SERVICE
31.         Have you, a spouse or partner, or a close family member ever served in the
            military/armed forces, including the Reserves, State or National Guard, or ROTC?
             YES  NO

   If YES, answer the questions in the table below:
   Who       Branch          Duties            Dates of             Combat     Place of Service
                                               Service               (Y/N)




3656425.1
                                                  8
        Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 9 of 25
                                                         Juror Number [Official Use Only] ______

32.         Were you ever involved in any way with military law enforcement, non-judic ia l
            punishment, military investigation, court martial, or administrative board or
            hearings?   YES        NO
            If YES, please explain:
            __________________________________________________________________
            __________________________________________________________________

                                      PRIOR JURY SERVICE

33.         Have you previously served on a jury?  YES          NO
     If YES, please state:
   When,        Civil or           Type of case (DUI,     Did the jury reach     Were you the
   Where?     Criminal?             assault, personal          a verdict?        foreperson?
                                     injury, business      If yes, what was
                                    dispute, contract,        the verdict?
                                            etc.)




            a. Do you feel the justice system worked properly and fairly in each of those cases?
                YES  NO
               Please explain:
34.         Have you ever served on a grand jury?  YES          NO
            If YES, when and where?
            If YES, were you the foreperson?      YES       NO

                          LEGAL AND CRIMINAL JUSTICE SYSTEM
35.         Have you, any members of your family, or close friends 1 ever been ARRESTED,
            CHARGED with, or CONVICTED of a crime (excluding minor traffic
            offenses)? (Check all that apply)
             YES, Arrested      YES, Charged         YES, Convicted      NO

            a. If YES, who? (do not provide names; just the relation to you)


1.     For questions referencing family members or close friends, those terms mean any person
with whom you have a close relationship so that their presence or role in your life could have an
impact on, influence, or shape your thoughts, opinions, beliefs and judgment.
3656425.1
                                                  9
       Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 10 of 25
                                                       Juror Number [Official Use Only] ______

            b. What crime(s)?
            c. When and where?
            d. Was there a trial?     YES     NO
            e. If arrested, charged and/or convicted, do you, your family members or close
               friends feel like they were treated fairly by law enforcement and the crimina l
               justice system?  YES         NO
            If NO, explain:


            f. Do you think this experience would impact your ability to be fair and impartia l
               in this case?  YES        NO
            If YES, explain:


36.         Have you, any members of your family, or close friends ever been the VICTIM of
            a crime, regardless of whether it was reported to law enforcement authorities?
             YES        NO
            a. If YES, who? (do not provide names; just the relation to you)
            b. What crime(s)?
            c. When and where?
            d. Was it reported to law enforcement?     YES       NO
            e. If YES, was anyone caught or arrested?  YES             NO
            f. Were charges filed?     YES      NO
            g. Were there any convictions?     YES      NO
            h. Did you attend any court hearings (trial/sentencing)?     YES    NO
            i. If the crime was reported, how did you, your family members, or close friend s
               feel about the response of law enforcement in that case?

            j. If the matter went to court, did you, your family members, or close friends feel
               like you were treated fairly by the courts and the criminal justice system?
                YES         NO
            If NO, please explain:


            k. Do you think this experience would impact your ability to be fair and impartia l
               in this case?  YES  NO
3656425.1
                                                 10
       Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 11 of 25
                                                        Juror Number [Official Use Only] ______


            If YES, please explain:


37.         Have you, any member of your family, or close friends ever been a WITNESS to
            a crime, regardless of whether it was reported to law enforcement authorities?
             YES        NO
            a. If YES, who? (do not provide names; just the relation to you)
            b. What crime(s)?
            c. When and where?
            d. Was it reported to law enforcement?     YES  NO  DON’T KNOW
            e. Did law enforcement take your statement              or ask you any questions ?
                YES  NO
            f. Was the crime prosecuted?      YES  NO  I DON’T KNOW
            g. Did you testify in court?  YES  NO
            h. If there was a police investigation and prosecution, did you, your family
               members, or close friends feel like you were treated fairly by the police, the
               courts and the criminal justice system?  YES      NO
            i. Do you think this experience would impact your ability to be fair and impartia l
               in this case?  YES        NO

            If YES, please explain:


38.         Have you, any members of your family, or close friends had any administrative
            problems with the United States government (for example, audited by the IRS;
            immigration proceedings; defaulted on a government loan)?  YES  NO
            If YES, please explain the issue and how it resolved.



            a. Do you think this experience would prevent you from being fair and impartia l
               juror in this case?  YES  NO
            If YES, please explain:




3656425.1
                                                 11
       Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 12 of 25
                                                         Juror Number [Official Use Only] ______

39.         Have you, any member of your family, or close friends ever applied or voluntee red
            for any position in LAW ENFORCEMENT or served in the capacity of a law
            enforcement officer? By law enforcement officer, I am including not only state
            and local police officers, sheriffs and troopers, but also military police, volunte er
            police organizations, probation/parole officers as well as federal law enforceme nt
            agencies such as the Federal Bureau of Investigation (FBI), Drug Enforce me nt
            Administration (DEA), United States Citizenship and Immigration Services
            (USCIS), Homeland Security Investigations (HSI/ICE), United States Postal
            Inspectors Service (USPIS) and the Internal Revenue Service Crimina l
            Investigation Division (IRS). [Government objects to United States Citizens hip
            and Immigration Services and ICE. Defense object to replacing USCIS and
            ICE with Homeland Security Investigation]
             YES, SELF            YES, FAMILY           YES, FRIEND            NO
            If YES:
            a. Please indicate who, when and where they served and what their duties were:



            b. Is there anything about your service or your relationship with the person who
               serve(s) or serve(d) that would prevent you from being fair and impartial in this
               case?  YES          NO
            If YES, please explain (do not provide names; just the relation to you):


40.         Have you, any members of your family, or close friends ever been a PLAINTIFF,
            DEFENDANT or WITNESS in a court case? (Check all that apply.)
             YES, Plaintiff   YES, Defendant         YES, Witness        NO
            If YES:
            a. Please explain (1) the type of case, (2) what it involved, (3) your or their role in
                the case (plaintiff, defendant, witness), and (4) the outcome.
            (1)
            (2)
            (3)
            (4)

            b. Do you think this experience would prevent you from being fair and impartial in
               this case?
                YES        NO
41.         Have you, any members of your family, or close friends ever testified in a court
            proceeding (civil, family, criminal, etc.?)  YES  NO
3656425.1
                                                  12
       Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 13 of 25
                                                         Juror Number [Official Use Only] ______

            If YES, please explain the type of case (civil, criminal, family, etc.) and your role
            (plaintiff, defendant, witness, victim, other interested party). If you testified as an
            expert witness, please list your area of expertise (accountant, psychologist, chemis t,
            etc.). [Defendants object to the use of the word “victim.” The governme nt
            objects to the use of the phrase “other interested party” as a substitution for
            “victim.”]



            Do you think this experience would prevent you from being fair and impartial in
            this case?  YES  NO
            If YES, please explain:


42.         Have you followed any criminal cases or trials in the news or the media within the
            last five years or so?  YES     NO
            If YES:
            a. Which criminal cases or trials did you follow?

            b. If you formed any opinions about the criminal justice system as a result of
               reading or watching any coverage of these cases or trials, please explain:



43.         How much do you agree or disagree with the following statements: (Answer each.)
            a. A defendant in a criminal trial should be required to prove his or her innocence .
              Agree Strongly            Agree Somewhat
              Disagree Strongly         Disagree Somewhat
            b. The criminal justice system makes it too hard for the prosecution to convict
               people accused of crimes.
              Agree Strongly            Agree Somewhat
              Disagree Strongly         Disagree Somewhat
            c. I would expect a person charged with a crime to testify in their own defense.
              Agree Strongly            Agree Somewhat
              Disagree Strongly         Disagree Somewhat


44.         Do you know any attorneys (not already identified) on any basis, social,
            professional or otherwise?  YES  NO

3656425.1
                                                  13
       Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 14 of 25
                                                        Juror Number [Official Use Only] ______

            If YES, please explain, including if the attorneys represent plaintiffs, defendants,
            or the government:




                   EDUCATION, SPECIALIZED TRAINING OR EXPERIENCE
45.         Have you, any members of your family, or close friends studied or practiced law or
            had any legal training?  YES, SELF       YES, OTHER           NO
            If YES, please explain who and the type of training or experience received
            (paralegal studies, law degree, criminal justice studies, judiciary, courtroom staff
            etc.) If you, any members of your family, or close friends are an attorney, please
            say who is (don’t use names; just the relation to you) and state the area of law that
            is practiced.



46.         Have you, any members of your family, or close friends studied, received training,
            or had experience in any of the following fields? (ANSWER FOR EACH AND
            CHECK ALL THAT APPLY.)
            a. Advertising or marketing         YES, Self       YES, Other        NO
            b. Banking or accounting            YES, Self       YES, Other        NO
            c. Journalism or media              YES, Self       YES, Other        NO
            d. Mental health or social work     YES, Self       YES, Other        NO
            e. Ministry                         YES, Self       YES, Other        NO
            f. Women’s studies/rights           YES, Self       YES, Other        NO
            g. Victim’s rights                  YES, Self       YES, Other        NO
            h. Online social media or website/
               content development             YES, Self        YES, Other        NO


            If YES TO ANY ABOVE, please explain who and the type of training or experience
            received.




3656425.1
                                                 14
       Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 15 of 25
                                                       Juror Number [Official Use Only] ______

47.         On a scale of 1-10, rate your level of proficiency with technology. [(1)-I do not
            know how to use a computer through (10)-expert].
            a. How many hours a day, on average, do you spend on your computer (work and
               leisure)?
            b. Have you ever made a purchase of any kind from the Internet?
                YES           NO
            c. Have you ever placed an ad, comment, or review on a site on the Internet?
                YES            NO
            If YES, please generally explain.



48.         Have you, any members of your family, or close friends ever owned, started up, or
            held a significant role in the growth, development, and management of a business?
             YES, SELF          YES, FAMILY           YES, FRIENDS       NO
            If YES, please explain.



            If you answered YES to the above question, please answer the following three
            follow- up questions:
            a. Have you ever loaned or borrowed money to start a business?
                YES, loaned money           YES, borrowed money                NO
               If YES, please explain:




            b. If you have ever sold a business, did you have any oversight or rights over the
               business after you sold it?  YES       NO         NOT APPLICABLE
               If YES, please explain.



            c. If you have ever bought a business, did the former owner, bank, or loan issuer
               have any oversight or rights over the business after you purchased it?
                YES         NO         NOT APPLICABLE
               If YES, please explain.



3656425.1
                                                15
       Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 16 of 25
                                                       Juror Number [Official Use Only] ______

49.         Do you, any members of your family, or close friends have any experience using or
            investing in virtual currencies or cryptocurrencies, for example, Bitcoin, Bitcoin
            Cash, Litecoin or Ethereum or payment platforms for cryptocurrencies such as
            Bitpay or Gocoin?  YES, SELF           YES, OTHER          NO
            If YES, please explain.



50.         Do you, any members of your family, or close friends support, volunteer, donate to,
            or work for any groups or organizations that advocate for Human Traffick ing
            Awareness, Sex Trafficking Awareness, Victims or the Prevention of the Sexual
            Exploitation of Women? [Defendants object to use of the term “victims” here.]
             YES          NO
            If YES, please explain.




51.         Have you, any members of your family, or close friends ever watched films or
            documentaries, or read, written, discussed, or reported anything concerning any of
            the following: (ANSWER FOR EACH.) [Defendants object to the inclusion of
            the term “child exploitation”]
            a. The #MeToo movement           YES  NO
            b. Prostitution                  YES  NO
            c. Sex trafficking               YES  NO
            d. Human trafficking             YES  NO
            e. Child exploitation            YES  NO
            If YES FOR ANY, please explain.




52.         Do you, any members of your family, or close friends support, volunteer, donate to,
            or work for any groups or organizations that advocates for the legalization of
            prostitution or support the activities of sex workers?  YES      NO
            If YES, please explain.




3656425.1
                                                16
       Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 17 of 25
                                                         Juror Number [Official Use Only] ______

53.         Do you, any members of your family, or close friends support, volunteer, donate to,
            belong to or work for any groups or organizations that advocate for the Freedom of
            Speech or First Amendment Rights, Internet Rights, or Media Rights (for example,
            the American Civil Liberties Union (ACLU)?  YES             NO
            If YES, please explain.




                               PERSONAL INTERESTS AND LEISURE
54.         List all religious, educational, social justice, civic, social, fraternal, union or
            professional organizations that you belong to or participate in.



55.         What do you like to do in your spare time?


56.         What type of books or publications do you like to read?


57.         From what sources do you generally get your news? (Check all that apply):
             Online newspapers  Hard copy newspapers             Television
             Radio           Magazines       Internet           Social media
             Twitter            Friends & Family                 Facebook
             I never follow the news          Other source (specify):
      a. Please list the name of the source(s) you’ve indicated above (for example, The
         Arizona Republic/AzCentral, Phoenix New Times, Village Voice, One America
         News, New York Times, Washington Post, Frontline, FOX, MSNBC, CNN, NPR,
         The Blaze, Christian Radio or any radio talk shows, or social media platforms):



58.         Do you watch television shows depicting law enforcement or the courts/judic ia l
            system (for example, CSI, Law & Order, NCIS, America’s Most Wanted, 48
            HOURS, Dateline, 20/20, Forensic Files, Cold Case Files, American Justice,
            American Greed, or any crime documentary series, etc.)?  YES  NO
            If YES, which shows do you watch?




3656425.1
                                                17
       Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 18 of 25
                                                        Juror Number [Official Use Only] ______

59.         Based on the programs you have seen, if selected for jury service, do you believe
            your service will be similar to what you have seen on television? For example, do
            you expect the government prosecutors and/or the defense attorneys and defendants
            at trial to be depicted or characterized in the same ways you’ve seen them in the
            programs you watch?
             YES  NO
            Comments:


60.         What radio stations or radio programs, if any, do you listen to on a regular basis?



61.         Which social networking or media sites do you use? (Check all that apply).
       Facebook           Twitter       Instagram          Snapchat        TikTok
       LinkedIn           Pinterest     Reddit             Other:
       NextDoor           I do not use social media

      If you participate in social groups on any of these sites, please list which groups:


                PROSTITUTION AND ADULT-ORIENTED ENTERTAINMENT

62.         Do you have strong feelings about pornography on the Internet, or have you or
            someone close to you ever been affected by pornography? (Check all that apply.)
             YES          NO
            If YES, please explain:


63.         Do you have strong feelings about escort services or people working in the legal
            adult entertainment industry or have you or someone close to you ever been affected
            by this type of service?  YES         NO
            [Government objects to the use of the term “escort services.”]
            If YES, please explain:



64.         Does it bother you that adult escort services are legal and/or that people working in
            this industry can legally advertise their services?  YES         NO
            [Government objects]
            If YES, please explain:


3656425.1
                                                  18
       Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 19 of 25
                                                         Juror Number [Official Use Only] ______


65.         Do you have strong feelings about prostitution, or have you or someone close to you
            ever been affected by prostitution or the purchase or sale of a sex act for money
            (also referred to as “commercial sex”)?  YES            NO
            If YES, please explain:



66.         Do you think law enforcement (local, state or federal) and the government (local,
            state or federal) should expend their resources investigating and prosecuting
            individuals who are purchasers of commercial sex?  YES          NO
            Please explain your answer.


67.         Do you believe that prostitution should be legalized?    YES        NO
            [Defendants object]
            Please explain your answer.



68.         Do you think law enforcement should expend government resources investigating
            and prosecuting individuals who engage in child prostitution or the sex traffick ing
            of children?  YES          NO [Defendants object to references to “child
            prostitution” or “trafficking of children”]
            Please explain your answer.



69.         Do you think law enforcement agencies should expend government resources
            investigating and prosecuting businesses or individuals who provide a platform that
            sell goods or services that promote or facilitate prostitution?  YES       NO
            Please explain your answer.



70.         Have you, any members of your family, or close friends ever engaged in, been
            accused of engaging in, or been convicted of prostitution, soliciting prostitution, or
            any act related to the purchase of commercial sex?  YES            NO
            If YES, would that experience prevent you from being a fair and impartial juror in
            this case?  YES  NO
            If YES, please explain your answer.



3656425.1
                                                  19
       Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 20 of 25
                                                       Juror Number [Official Use Only] ______

71.         Have you, any members of your family, or close friends ever engaged in, been
            accused of engaging in, or convicted of sex trafficking or sex related crimes?
             YES       NO
            If YES, would that experience prevent you from being a fair and impartial juror in
            this case?  YES        NO
            If YES, please explain your answer.




                                 CASE SPECIFIC QUESTIONS

72.         Prior to filling out this questionnaire,      had you heard       of the website
            www.backpage.com?  YES        NO

73.         Have you, any members of your family,              or close friends     ever used
            www.backpage.com?  YES   NO
            If YES:
            For what purpose?
            What sections did you use?
74.         Have you, any members of your family, or close friends ever visited an online
            classified website such as www.craiglist.org, www.ebay.com, www.oodle.com, or
            other online classified websites?  YES        NO

            If YES:
            Which website:
            For what purpose?
            What sections did you use?

75.         In general, what are your feelings about the laws and regulations affecting the
            internet, including the publishing of content posted by users of the websites?



76.         What are your feelings about whether websites (such as YouTube, Facebook,
            Twitter, Google, and Instagram, among others) should be responsible for the content
            posted by users of the websites?




3656425.1
                                                  20
       Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 21 of 25
                                                        Juror Number [Official Use Only] ______

77.         Have you, any members of your family, or close friends ever used an adult-orie nted
            dating or connection service (for example, Tinder, Bumble, Hinge, Ship
            (getshipped),    OkCupid,    PlentyofFish,       AdultFriendFinder,      iHookup,
            AshleyMadison, NoStringsAttached, BeNaughty, GetItOn, MaritalAffair, Alt,
            Grindr, Pure, Match)?
             YES  NO

            If YES, please explain who (don’t use names) and identify which services:



78.         Do you have any strong feelings about tattoos or people who have tattoos?
             YES  NO
            If YES, please explain:




79.         This case will involve testimony regarding sexually explicit topics. Words and
            phrases such as oral sex, anal sex, blow job, penis, and vagina may be used
            throughout this trial. Victims and witnesses may testify about their experienc es
            with prostitution, child sex trafficking, and may describe their experiences using
            vulgar or sexually- graphic language. Sexually provocative images of victims and
            witnesses may be introduced into evidence. If chosen as a juror, you must be able
            to discuss the evidence and these sexually explicit topics with your fellow jurors as
            you deliberate on the evidence. [Defendants object to use of the terms “victim”
            and “child” in this context.]

            Will you be able to deliberate on the evidence, knowing that it requires discuss io n
            over topics of a sexual nature?  YES  NO  NOT SURE
            Please explain:


80.         The nature of some of the charges that have been brought in this case involve claims
            of facilitating or promoting business enterprises involved in prostitution and money
            laundering. Is there anything about these subjects that would make it difficult for
            you to be fair and impartial in this case?  YES         NO
            If YES, please explain:




                                      VICTIMS AND WITNESSES
3656425.1
                                                 21
       Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 22 of 25
                                                          Juror Number [Official Use Only] ______

                              [Defense objects to inclusion of the word “victim”]

81.         Part of your role as a juror is to determine the facts of the case, including evaluating
            the credibility or believability of witnesses. Do you believe you can determine
            whether a person is (or is not) credible or believable?  YES  NO
            Please explain:


82.         Would you prejudge a witness or the case, even in the slightest way, if one or more
            of the parties, attorneys, or witnesses comes from a particular national, racial, ethnic,
            or religious group, or has a lifestyle different than your own? [Government objects
            and proposes Question 83]
             YES          NO

            Please explain:


83.         Some of the victims and witnesses in this case are ethnic minorities. Would you
            find a victim or witness’s testimony to be more or less credible simply based on
            their race, nationality, ethnicity or religion?   [Defendants objects for the
            following reasons: (1) to the word “victim”, duplicative to Question 82, and (3)
            argumentative]
             YES  NO
            Please explain:


84.         Some of the victims and witnesses in this case are ethnic minorities and of a low
            socio-economic status. Would you find a victim or witness’s testimony to be more
            or less credible simply based on their socio-economic status? [Defendants objects
            to the word “victim” and as argumentative]
             YES  NO
            Please explain:


85.         Some of the victims and witnesses in this case have experienced challenges with
            substance abuse and homelessness. Would you find a victim or witness’s testimo ny
            to be less credible simply based on their experiences with substance abuse (drug or
            alcohol abuse) and homelessness? [Defendants object to the word “victim”]
             YES          NO

            Please explain:
3656425.1
                                                   22
       Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 23 of 25
                                                         Juror Number [Official Use Only] ______



86.         Are you familiar with implicit biases, which occur without conscious awareness?
             YES        NO
            If YES, what techniques work to reduce such bias within yourself?




                                            FINAL QUESTIONS

87.         The Court will instruct you on the applicable law at the conclusion of the case. If
            selected as a juror, you will take an oath to follow the law, even if you disagree with
            it. Will you follow the instructions and the law as it is provided to you even if you
            disagree with it?  YES           NO
88.         Understanding that jury service is an honor as well as a duty, is there any reason
            why you would prefer not to serve as a juror in this case? This could include any
            situation at home or on the job, issues in your life and/or stressful or anxiety-
            producing life events, such as divorce, health, abuse, bankruptcy, moving, etc.
             YES        NO

            If YES, please explain:




89.         Do you have any religious, moral, spiritual or philosophical beliefs that would make
            it difficult for you sit in judgment of another person?  YES          NO




90.         Is there any other information you feel the judge or attorneys should know about
            you, including any reason why either side (the government or the defense) may not
            want you to serve as a juror in this case?  YES      NO
            If YES, please explain:



91.         Is there anything you wish to discuss with me and the attorneys in private, outside
            the presence of the other jurors?  YES       NO


            IF YES, please describe below.

3656425.1
                                                  23
       Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 24 of 25
                                                   Juror Number [Official Use Only] ______




I declare, under penalty of perjury, that all answers are true and correct to the best of my
knowledge.



SIGNATURE                                        DATE




3656425.1
                                            24
       Case 2:18-cr-00422-SMB Document 1029-1 Filed 06/26/20 Page 25 of 25
                                                       Juror Number [Official Use Only] ______

                                   EXPLANATION SHEET
If you were unable to sufficiently answer any question in the spaces provided, please use this area
to complete your answer. Please indicate the question number(s) from the questionnaire associated
with any comment(s) you make below.
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________


3656425.1
                                                25
